Action to recover real estate brokerage commissions. Order modifying appellant’s demand for a bill of particulars modified on the law and the facts as follows: (1) By inserting a provision that if plaintiff, acting in good faith, has no present knowledge as to any of the matters as to which it is required to give particulars, it should so state under oath; and (2) by striking from the order everything following the word “ only ” in the third ordering paragraph. As thus modified, .the order is affirmed, with ten dollars costs and disbursements to the appellant, the bill of particulars to be served within ten days from the entry of the order hereon. Under the facts of this case, since the record does not disclose that any application to examine the defendants before trial was pending, the direction that the bill of particulars be served within twenty days after the completion of an examination of defendants before trial was an improper exercise of the court’s discretion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.